*298MEMORANDUM OPINION
This case involves the correctness of the Court of Appeals’ order allowing appellant to recover the premium paid for a supersedeas bond as costs imposed following that court’s reversal of the trial court’s judgment in Georgetown Realty, Inc. v. The Home Ins. Co., 102 Or App 611, 796 P2d 651 (1990). Subsequently, this court reversed that decision of the Court of Appeals on the merits and remanded the case to the Court of Appeals for further consideration, 313 Or 97, 111, 831 P2d 7 (1992).
Because of our reversal and remand of the Court of Appeals’ decision on the merits, no final decision has been made on defendant’s appeal. Accordingly, it is appropriate that we vacate the Court of Appeals’ order concerning recoverable costs and remand the case to the Court of Appeals for further consideration, if appropriate, incident to its consideration of the other issues in the main case.
The petition for review is allowed. The order of the Court of Appeals pertaining to the recoverability of the super-sedeas bond premium as costs is vacated, and the case is remanded to the Court of Appeals for further consideration.